DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Herrington et al. (2013/0196290). 
Regarding claim 10, Herrington et al. discloses a dental scanning post system, comprising: a dental abutment 710 (Fig. 6C) having an essentially cylindrical portion 730 with a circular base and an outer diameter; and cap part 780 (Fig. 6D) for dental scanning configured to be placed on the abutment 710 (Figs. 6A-6D; paragraph 37). 
The cap part 780 is shown being provided with a cavity 784/786 for housing the one essentially cylindrical portion 730 with the circular base of the abutment (Fig. 6A-6B).  The cap part 780 is a single body comprising an upper portion 780 formed by a solid head, without holes or notches (Fig. 6B); and a lower portion 784/786 provided with a blind hole 784/786 at an end opposite from the head 780 and which extends in a longitudinal direction of the cap part and forms the cavity 784/786 for housing the one essentially cylindrical portion of the abutment or of the dental attachment (Figs.  A-6B).  The blind hole 784/786 of the lower portion of the cap part comprises a retaining segment 786, an inner wall of the retaining segment is partially or entirely formed by a retaining surface having a cylindrical configuration with non-circular shaped base (due to the projections 786), wherein a transverse cross section of the retaining segment is non-circular (at 786/787 Fig. 6D) having a smaller diameter (shorter distance between projections 786)  and a larger diameter (longer distance between 787; see Fig. 6D; paragraph 39).  
The smaller diameter (shorter distance between projections 786) is less than the outer diameter (top of 732) of the essentially cylindrical portion 730 of the abutment 710 and the larger diameter (distance between 787) is larger than the outer diameter of the essentially cylindrical portion 790 of the abutment 710 (Figs. 6C-6E).  The inner wall 786/787 is configured to retain the abutment by securing the essentially cylindrical portion 730 of the abutment in the retaining segment 786 (Figs. 6C-6D; paragraph 39). The non-circular shape 786/787 of the transverse cross section of the retaining segment providing retention of the essentially cylindrical portion of the abutment or of the dental attachment by tightening the essentially cylindrical portion in a direction of the smaller diameter.  That is, the smaller diameter (between projections 786) snap fit over the outer diameter of 730 (Figs. 6C-6D; paragraph 39). 

Allowable Subject Matter
4.	Claims 1 and 3-9 are allowed.
 
Response to Arguments
5.	Applicant's arguments regarding the amendments made to claims 1 and 3-9 have been fully considered and are persuasive.  As such, claims 1 and 3-9 are allowed over the prior art.  	New claim 10 is rejected under Herrington et al. as detailed above.  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772